NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

BILLY DAVIS,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4828
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.

Billy Davis, pro se.


PER CURIAM.

              Affirmed. See Lee v. State, 679 So. 2d 1158 (Fla. 1996); Reed v. State,

761 So. 2d 1241 (Fla. 2d DCA 2000); Paris v. State, 156 So. 3d 578 (Fla. 3d DCA

2015); Rutherford v. State, 93 So. 3d 1132 (Fla. 1st DCA 2012).



KHOUZAM, C.J., and SLEET and BADALAMENTI, JJ., Concur.